DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 16 and 17 and the top half of page 18, filed 11 October 2021, with respect to the rejections of claim 1 over at least Park et al (US 2016/0293094; hereinafter Park) have been fully considered and are persuasive.  The rejections relying at least in part on Park found in the Office action mailed 09 July 2021 have been withdrawn. 
Applicant's arguments, see the bottom half of page 18 and page 19, with respect to Lee et al (US 2020/0066211; hereinafter Lee) and the Double Patenting rejection over US 16/903,307 have been fully considered but they are not persuasive.
a.	Regarding applicant’s argument that “Lee is not prior art with respect to the present application under the exception of 35 U.S.C. § 102(b)(2)(C)” because “[t]he present application claims priority to Korean Patent Application No. 10-2019-0105870 filed on August 28, 2019, prior to LEE’s publication date of February 27, 2020”, the examiner disagrees.  While the rejection of claims 4-7 over in part Lee in the aforementioned Office action is rendered moot by the preceding withdrawal of the rejection, it is noted that applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
b.	Regarding applicant’s argument that “[t]he ‘307 Application claims priority from the present application and, as of yet, has not been allowed[; a]ccordingly, its claims do not provide a basis for non-statutory double patenting for the present application”, the examiner disagrees.  First, the examiner can find no indication in either the instant application or the ‘307 application to support applicant’s assertion “[t]he ‘307 Application claims priority from the present application”.  Second, even assuming provisional precisely because the ‘307 has not yet issued as a patent.  For these reasons, the following Double Patenting rejection is still deemed to be proper.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24, respectively, of copending Application No. 16/903307 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims include all of the limitations of the instant application claims, respectively.  The reference application claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective reference application claims.  As such, the instant application claims are anticipated by the reference application claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/941140
16/903307
1.	A scan driver comprising: 
scan stages, 
wherein a first scan stage among the scan stages includes: 
a first transistor including a gate electrode coupled to a first Q node, a first electrode 
a second transistor including a gate electrode, a first electrode, and a second electrode, the gate electrode and the first electrode of the second transistor being coupled to a first scan carry line, the second electrode of the second transistor being coupled to the first Q node; 
a third transistor including a gate electrode coupled to a first control line and a first electrode coupled to a first sensing carry line; 
a fourth transistor including a gate electrode coupled to the first sensing carry line and a first electrode coupled to the first electrode of the third transistor; 
a fifth transistor including a gate electrode coupled to a second electrode of the fourth transistor, a first electrode coupled to a second control line, and a second electrode coupled to a first node; 
a first capacitor including a first electrode coupled to the first electrode of the fifth transistor and a second electrode coupled to the gate electrode of the fifth transistor; and 


a plurality of scan stages, 
wherein a first scan stage among the plurality of scan stages comprises: 
a first transistor having a gate electrode connected to a first Q node, one electrode 
a second transistor having a gate electrode and one electrode connected to a first scan carry line, and another electrode connected to the first Q node; 



a third transistor having a gate electrode connected to a first sensing carry line and one electrode connected to a second sensing carry line; 
a fourth transistor having a gate electrode connected to a first control line, and one electrode connected to another electrode of the third transistor; 
a fifth transistor having a gate electrode connected to another electrode of the fourth transistor, one electrode connected to a second control line, and another electrode connected to a first node; 
a first capacitor having one electrode connected to the one electrode of the fifth transistor, and another electrode connected to the gate electrode of the fifth transistor; and 



a seventh transistor including a gate electrode coupled to the first Q node, a first electrode coupled to the second control line, and a second electrode coupled to the first node. 
2.	The scan driver according to claim 1, wherein the first scan stage further comprises: 
a seventh transistor having a gate electrode connected to the first Q node, one electrode connected to the second control line, and another electrode connected to the first node.
3.	The scan driver of claim 1, wherein: 
a first control signal provided through the first control line includes pulses during one frame, 
wherein the first capacitor is charged with a sensing carry signal provided through the first sensing carry line, during a pulse of the sensing carry signal that overlaps one of the pulses of the first control signal. 
3.	The scan driver according to claim 1, wherein: 
a first control signal provided through the first control line includes a plurality of pulses during one frame; and 
a second sensing carry signal is written to the first capacitor while both of a pulse of a first sensing carry signal provided through the first sensing carry line and a pulse of the second sensing carry signal provided through the second sensing carry line overlap one of the pulses of the first control signal. 
4.	The scan driver of claim 1, wherein the first scan stage further includes: 
a second capacitor including a first electrode coupled to the gate electrode of the first 
an eighth transistor including a gate electrode coupled to the first Q node, a first electrode coupled to a first sensing clock line, and a second electrode coupled to a first sensing line; 
a third capacitor including a first electrode coupled to the gate electrode of the eighth transistor and a second electrode coupled to the second electrode of the eighth transistor; and 
a ninth transistor including a gate electrode coupled to the first Q node, a first electrode coupled to a first carry clock line, and a second electrode coupled to a first carry line. 

a second capacitor having one electrode connected to the gate electrode of the first 

an eighth transistor having a gate electrode connected to the first Q node, one electrode connected to a first sensing clock line, and another electrode connected to a first sensing line; 
a third capacitor having one electrode connected to the gate electrode of the eighth transistor and another electrode connected to another electrode of the eighth transistor; and 
a ninth transistor having a gate electrode connected to the first Q node, one electrode connected to a first carry clock line, and another electrode connected to a first carry line. 

a tenth transistor including a gate electrode coupled to a first reset carry line, a first electrode coupled to the first Q node, and a second electrode coupled to a first power line. 
5.	The scan driver according to claim 4, wherein the first scan stage further comprises: 
a tenth transistor having a gate electrode connected to a first reset carry line, one electrode connected to the first Q node, and another electrode connected to a first power line. 

an eleventh transistor including a gate electrode coupled to a first QB node, a first electrode coupled to the first Q node, and a second electrode coupled to the first power line; and 
a twelfth transistor including a gate electrode coupled to a second QB node, a first electrode coupled to the first Q node, and a second electrode coupled to the first power line. 
6.	The scan driver according to claim 5, wherein the first scan stage further comprises: 
an eleventh transistor having a gate electrode connected to a first QB node, one electrode connected to the first Q node, and another electrode connected to the first power line; and 
a twelfth transistor having a gate electrode connected to a second QB node, one electrode connected to the first Q node, and another electrode connected to the first power line. 
7.	The scan driver of claim 6, wherein the first scan stage further includes: 
a thirteenth transistor including a gate electrode coupled to the first QB node, a first electrode coupled to the first carry line, and a second electrode coupled to the first power line; 
a fourteenth transistor including a gate electrode coupled to the second QB node, a first electrode coupled to the first carry line, and a second electrode coupled to the first power line; 
a fifteenth transistor including a gate electrode coupled to the first QB node, a first electrode coupled to the first sensing line, 
a sixteenth transistor including a gate electrode coupled to the second QB node, a first electrode coupled to the first sensing line, and a second electrode coupled to the second power line; 
a seventeenth transistor including a gate electrode coupled to the first QB node, a first electrode coupled to the first scan line, and a second electrode coupled to the second power line; and 
an eighteenth transistor including a gate electrode coupled to the second QB node, a first electrode coupled to the first scan line, and a second electrode coupled to the second power line. 

a thirteenth transistor having a gate electrode connected to the first QB node, one electrode connected to the first carry line, and another electrode connected to the first power line; 
a fourteenth transistor having a gate electrode connected to the second QB node, one electrode connected to the first carry line, and another electrode connected to the first power line; 
a fifteenth transistor having a gate electrode connected to the first QB node, one electrode connected to the first sensing line, 
a sixteenth transistor having a gate electrode connected to the second QB node, one electrode connected to the first sensing line, and another electrode connected to the second power line; 
a seventeenth transistor having a gate electrode connected to the first QB node, one electrode connected to the first scan line, and another electrode connected to the second power line; and 
an eighteenth transistor having a gate electrode connected to the second QB node, one electrode connected to the first scan line, and another electrode connected to the second power line. 

a nineteenth transistor including a gate electrode coupled to a fourth control line, a first electrode coupled to the gate electrode of the fifth transistor, and a second electrode coupled to the first power line. 
8.	The scan driver according to claim 7, wherein the first scan stage further comprises:
a nineteenth transistor having a gate electrode connected to a fourth control line, one electrode connected to the gate electrode of the fifth transistor, and another electrode connected to the first power line. 
9.	The scan driver of claim 8, wherein the first scan stage further includes: 
a twentieth transistor including a gate electrode coupled to the fourth control line, a first 
a twenty-first transistor including a gate electrode coupled to the first Q node, a first electrode coupled to the first power line, and a second electrode coupled to the first QB node; and 
a twenty-second transistor including a gate electrode coupled to the first scan carry line, a first electrode coupled to the first power line, and a second electrode coupled to the first QB node. 

a twentieth transistor having a gate electrode connected to the fourth control line, one 
a twenty-first transistor having a gate electrode connected to the first Q node, one electrode connected to the first power line, and another electrode connected to the first QB node; and 
a twenty-second transistor having a gate electrode connected to the first scan carry line, one electrode connected to the first power line, and another electrode connected to the first QB node. 

a twenty-third transistor including a gate electrode coupled to the second electrode of the third transistor and a first electrode coupled to the first power line; and 
a twenty-fourth transistor including a gate electrode coupled to the third control line, a first electrode coupled to the second electrode of the twenty-third transistor, and a second electrode coupled to the first QB node. 
10.	The scan driver according to claim 9, wherein the first scan stage further comprises: 
a twenty-third transistor having a gate electrode connected to the other electrode of the fourth transistor, and one electrode connected to the first power line; and 
a twenty-fourth transistor having a gate electrode connected to the third control line, one electrode connected to another electrode of the twenty-third transistor, and another electrode connected to the first QB node. 
11.	The scan driver of claim 10, wherein the first scan stage further includes: 


a twenty-sixth transistor including a gate electrode coupled to the second electrode of the twenty-fifth transistor, a first electrode coupled to the fifth control line, and a second electrode coupled to the first QB node. 




a twenty-sixth transistor having a gate electrode connected to another electrode of the twenty-fifth transistor, one electrode connected to the fifth control line, and another electrode connected to the first QB node. 


a twenty-seventh transistor including a gate electrode coupled to the first Q node, a first electrode coupled to the gate electrode of the twenty-sixth transistor, and a second electrode coupled to a third power line; and 

a twenty-eighth transistor including a gate electrode coupled to a second Q node, a first electrode coupled to the gate electrode of the twenty-sixth transistor, and a second electrode coupled to the third power line. 
12.	The scan driver according to claim 11, wherein the first scan stage further comprises: 
a twenty-seventh transistor having a gate electrode connected to the first Q node, one electrode connected to the gate electrode of the twenty-sixth transistor, and another electrode connected to a third power line; and 
a twenty-eighth transistor having a gate electrode connected to a second Q node, one electrode connected to the gate electrode of the twenty-sixth transistor, and another electrode connected to the third power line. 


a first sub-transistor including a gate electrode coupled to the first control line and a first electrode coupled to the first sensing carry line; and 
a second sub-transistor including a gate electrode coupled to the first control line, a first electrode coupled to a second electrode of the first sub-transistor, and a second electrode coupled to the second electrode of the first capacitor, 
wherein the first scan stage further includes: 
a twenty-ninth transistor including a gate electrode coupled to the second electrode of the second sub-transistor, a first electrode coupled to the first electrode of the second sub-transistor, and a second electrode coupled to the second control line. 
13.	The scan driver according to claim 12, wherein the nineteenth transistor comprises: 
a first sub-transistor having a gate electrode connected to the fourth control line, and one electrode connected to the other electrode of the fourth transistor; and 
a second sub-transistor having a gate electrode connected to the fourth control line, one electrode connected to another electrode of the first sub-transistor, and another electrode connected to the first power line; and 
the first scan stage further comprises: 
a twenty-ninth transistor having a gate electrode connected to the other electrode of the fourth transistor, one electrode connected to the one electrode of the fourth transistor, and another electrode connected to the second control line. 
14.	The scan driver of claim 13, wherein a second scan stage among the scan stages includes: 
a thirtieth transistor including a gate electrode coupled to the second Q node, a first electrode coupled to a second scan line, and a second electrode coupled to a second scan clock line; 

a fifth capacitor coupling the gate electrode and the first electrode of the thirty-first transistor to each other; and 
a thirty-second transistor including a gate electrode coupled to the second Q node, a first electrode coupled to a second carry line, and a second electrode coupled to a second carry clock line. 

a thirtieth transistor having a gate electrode connected to the second Q node, one electrode connected to a second scan line, and another electrode connected to a second scan clock line; 

a fifth capacitor connecting the gate electrode and the one electrode of the thirty-first transistor to each other; and 
a thirty-second transistor having a gate electrode connected to the second Q node, one electrode connected to a second carry line, and another electrode connected to a second carry clock line. 


a thirty-third transistor including a gate electrode coupled to the first QB node, a first electrode coupled to the first power line, and a second electrode coupled to the second Q node; and 
a thirty-fourth transistor including a gate electrode coupled to the second QB node, a first electrode coupled to the first power line, 

a thirty-third transistor having a gate electrode connected to the first QB node, one electrode connected to the first power line, and another electrode connected to the second Q node; and 
a thirty-fourth transistor having a gate electrode connected to the second QB node, one electrode connected to the first power line, 


a thirty-fifth transistor including a gate electrode, a first electrode, and a second electrode, wherein the gate electrode and the second electrode of the thirty-fifth transistor are coupled to a sixth control line; 
a thirty-sixth transistor including a gate electrode coupled to the first electrode of the thirty-fifth transistor, a first electrode coupled to the second QB node, and a second electrode coupled to the sixth control line; 
a thirty-seventh transistor including a gate electrode coupled to the first Q node, a first electrode coupled to the third power line, and a second electrode coupled to the gate electrode of the thirty-sixth transistor; and 

a thirty-eighth transistor including a gate electrode coupled to the second Q node, a first electrode coupled to the third power line, and a second electrode coupled to the gate electrode of the thirty-sixth transistor. 
16.	The scan driver according to claim 15, wherein the second scan stage further comprises: 
a thirty-fifth transistor having a gate electrode, one electrode, and another electrode, the gate electrode and the other electrode being connected to a sixth control line; 

a thirty-sixth transistor having a gate electrode connected to the one electrode of the thirty-fifth transistor, one electrode connected to the second QB node, and another electrode connected to the sixth control line; 

a thirty-seventh transistor having a gate electrode connected to the first Q node, one electrode connected to the third power line, and another electrode connected to the gate electrode of the thirty-sixth transistor; and 
a thirty-eighth transistor having a gate electrode connected to the second Q node, one electrode connected to the third power line, and another electrode connected to the gate electrode of the thirty-sixth transistor. 


a thirty-ninth transistor including a gate electrode coupled to the first QB node, a first electrode coupled to the first power line, and a second electrode coupled to the second carry line; 
a fortieth transistor including a gate electrode coupled to the second QB node, a first electrode coupled to the first power line, and a second electrode coupled to the second carry line; 
a forty-first transistor including a gate electrode coupled to the first QB node, a first electrode coupled to the second power line, and a second electrode coupled to the second sensing line; 
a forty-second transistor including a gate electrode coupled to the second QB node, a first electrode coupled to the second power line, and a second electrode coupled to the second sensing line;
 a forty-third transistor including a gate electrode coupled to the first QB node, a first electrode coupled to the second power line, and a second electrode coupled to the second scan line; and 


a thirty-ninth transistor having a gate electrode connected to the first QB node, one electrode connected to the first power line, and another electrode connected to the second carry line; 
a fortieth transistor having a gate electrode connected to the second QB node, one electrode connected to the first power line, and another electrode connected to the second carry line; 
a forty-first transistor having a gate electrode connected to the first QB node, one electrode connected to the second power line, and another electrode connected to the second sensing line; 
a forty-second transistor having a gate electrode connected to the second QB node, one electrode connected to the second power line, and another electrode connected to the second sensing line; 
a forty-third transistor having a gate electrode connected to the first QB node, one electrode connected to the second power line, and another electrode connected to the second scan line; and 



a forty-fifth transistor including a gate electrode coupled to the first control line and a first electrode coupled to a second sensing carry line; 
a forty-sixth transistor including a gate electrode coupled to the second sensing carry line and a first electrode coupled to a second electrode of the forty-fifth transistor; 
a forty-seventh transistor including a gate electrode coupled to the third control line, a first electrode coupled to the second Q node, and a second electrode coupled to a second node; 
a forty-eighth transistor including a gate electrode coupled to a second electrode of the forty-sixth transistor, a first electrode coupled to the second node, and a second electrode coupled to the second control line; and 


a forty-fifth transistor having a gate electrode connected to the second sensing carry line, and one electrode connected to a third sensing carry line; 
a forty-sixth transistor having a gate electrode connected to the first control line, and one electrode connected to another electrode of the forty-fifth transistor; 
a forty-seventh transistor having a gate electrode connected to the third control line, one electrode connected to the second Q node, and another electrode connected to a second node; 
a forty-eighth transistor having a gate electrode connected to another electrode of the forty-sixth transistor, one electrode connected to the second node, and another electrode connected to the second control line; and 




a forty-ninth transistor including a first electrode, a gate electrode, and a second electrode, the first electrode of the forty-ninth transistor being coupled to the second Q node, the gate electrode and the second electrode of the forty-ninth transistor being coupled to a second scan carry line; and 
a fiftieth transistor including a gate electrode coupled to the second Q node, a first electrode coupled to the second control line, and a second electrode coupled to the second node. 
19.	The scan driver according to claim 18, wherein the second scan stage further comprises: 
a forty-ninth transistor having one electrode connected to the second Q node, and a gate electrode and another electrode connected to a second scan carry line; and 



a fiftieth transistor having a gate electrode connected to the second Q node, one electrode connected to the second control line, and another electrode connected to the second node. 
20.	The scan driver of claim 19, wherein the second scan stage further includes: 

a fifty-first transistor including a gate electrode coupled to the second electrode of the forty-fifth transistor and a first electrode coupled to the first power line; and 


a fifty-first transistor having a gate electrode connected to the other electrode of the forty-sixth transistor, and one electrode connected to the first power line; and 



a fifty-third transistor including a gate electrode coupled to the second Q node, a first electrode coupled to the second QB node, and a second electrode coupled to the first power line; and 
a fifty-fourth transistor including a gate electrode coupled to the first scan carry line, a first electrode coupled to the second QB node, and a second electrode coupled to the first power line. 
21.	The scan driver according to claim 20, wherein the second scan stage further comprises: 
a fifty-third transistor having a gate electrode connected to the second Q node, one electrode connected to the second QB node, and another electrode connected to the first power line; and 
a fifty-fourth transistor having a gate electrode connected to the first scan carry line, one electrode connected to the second QB node, and another electrode connected to the first power line. 
22.	The scan driver of claim 21, wherein the second scan stage further includes: 

a fifty-fifth transistor including a gate electrode coupled to the fourth control line, a first electrode coupled to the first power line, and a second electrode coupled to the second Q node; and 


a fifty-fifth transistor having a gate electrode connected to the fourth control line, one electrode connected to the first power line, and another electrode connected to the second Q node; and 



a fifty-seventh transistor including a gate electrode coupled to the fourth control line, a first electrode coupled to the first power line, and a second electrode coupled to the gate electrode of the forty-eighth transistor. 
23.	The scan driver according to claim 22, wherein the second scan stage further comprises 
a fifty-seventh transistor having a gate electrode connected to the fourth control line, one electrode connected to the first power line, and another electrode connected to the gate electrode of the fifty-eighth transistor. 
24.	The scan driver of claim 23, wherein the forty-fifth transistor includes: 

a third sub-transistor including a gate electrode coupled to the first control line and a first electrode coupled to the second sensing carry line; and 
a fourth sub-transistor including a gate electrode coupled to the first control line, a first electrode coupled to a second electrode of the third sub-transistor, and a second electrode coupled to the gate electrode of the forty-eighth transistor, 
wherein the second scan stage further includes: 


a third sub-transistor having a gate electrode connected to the fourth control line, and one electrode connected to the other electrode of the forty-sixth transistor; and 
a fourth sub-transistor having a gate electrode connected to the fourth control line, one electrode connected to another electrode of the third sub-transistor, and another electrode connected to the first power line, and the second scan stage further comprises 



Allowable Subject Matter
Claims 1-24 would be allowable if rewritten or amended to overcome preceding Double Patenting rejection or upon the filing of a proper Terminal Disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest, in claim 1, where the scan driver comprises “a fourth transistor including a gate electrode coupled to the first sensing carry line and a first electrode coupled to the first electrode of the third transistor”, in combination with all the remaining limitations in the claim.  Note also applicant’s arguments on pages 16-18 of the response filed 11 October 2021.  Claims 2-24 would be allowable based on their dependence from claim 1.

Closing Remarks/Comments
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        11/02/2021